UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2384


MICHAEL H. ROBINSON,

                Plaintiff - Appellant,

          v.

IREDELL COUNTY SHERIFF’S DEPARTMENT,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:09-cv-00131-RLV-DCK)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam.


Michael H. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael H. Robinson appeals the district court’s order

granting   the    Defendant’s    motion   for    summary     judgment     in   his

civil   action.      We   have    reviewed      the    record   and     find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      See Robinson v. Iredell County Sheriff’s

Dep’t, No. 5:09-cv-00131-RLV-DCK (W.D.N.C. Nov. 29, 2011).                      We

dispense   with    oral   argument    because         the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                     2